Jones, J.
This case is submitted to the court upon a question of costs. The action is brought against Samuel M. Hunter, as administrator of George Roe, decease"1, on a claim of $120. A verdict was rendered in favor of the plaintiff for $100, and a motion for a new trial made and overruled. It is not claimed by the defendant that no recovery for costs can be had under sec. 6106, Rev. Stat. I might say that this case was brought against the administrator on a claim for services rendered to George Roe in his last sickness. The claim was not filed^ with- the administrator and demanded within a year after he qualified.
Section 6106, Rev. Stat., is as follows: “In suits for the recovery of money only, or of specific personal property against the estate, in which no provision is made herein in relation to costs, no costs shall be recovered against the executor or administrator, to be levied of his property or of the property of the deceased, unless it appear that the demand on which the action was founded was presented within one year after his giving bond for the discharge of his trust, that its payment was unreasonably resisted or neglected, or that the defendant refused to refer the same, pursuant to the preceding provisions.”
No provision is made in the settlement of estates for- the payment of costs in such cases as this. Of course, the code provides generally, that where suit is brought for the recovery of money only, and the plaintiff recovers, that the plaintiff will be entitled to a judgment for costs, as of course. Now, this section provides that “no costs shall be recovered against the executor or administrator, to be levied of his property or of the property of the deceased.” That settles the matter of costs in this case. But then the question is, what does “recovery of costs” mean? I suppose the recovery of costs is a judgment in favor of one party against the other for his costs; and, that being the case, the plaintiff in thjs case can have no judgment for costs-i against the defendant.
The result of that is, that each party shall ’ pay his own costs, and the order will be so made. ■